DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 03/21/2022. Claims 10 and 21 have been amended. Claims 10-26 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali (US 2007/0123763) in view of Westbrook (US 2002/0165462).
Regarding claim 10, Al-Ali teaches a device (Abstract) comprising:
a sensor module including an optical sensor ([0004], [0039], [0048]-[0049], [0052]-[0053]), the sensor including a light source and a light detector ([0004], [0039], [0048]-[0049], [0052]-[0053]) and configured to provide an electrical output on a node ([0015]; Fig. 1, “Flex Circuit”), the electrical output corresponding to physiological parameter detected at a sensor surface ([0044]); and
a membrane having a contact side and an opposite side (Fig. 10, elements 1038 and 1054), the contact side configured to conform to a tissue surface ([0061]), the membrane having an engagement feature (Fig. 10, element 218) and the sensor module having a complementary feature configured to couple and decouple with the engagement feature (Fig. 2, elements 210 and 208), the engagement feature and the complementary feature configured to retain the sensor module in fixed alignment with the membrane ([0049]).
While Al-Ali teaches a physiological sensor comprising an optical sensor ([0039]) attached to the user’s skin ([0007]), Al-Ali fails to teach the sensor module including an elastic filler coupled to the optical sensor and configured to exert a compressive force on the optical sensor.
However, Westbrook, an optical sensor device capable of detecting oximetry and pulse rate, teaches a sensor module (as shown in Figure 8) includes an elastic filler coupled to the optical sensor (81 foam stabilizing pad (elastic filler); paragraph [0061]; Figure 8; NOTE: on page 20, lines 26-29 of the Specification of the Instant Application, the elastic filler is described as being made of foam) and configured to exert a compressive force on the optical sensor (paragraph [0061]; Figure 8). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the pulse oximetry system of Al-Ali include the foam stabilizing pad (the elastic filler) of Westbrook in order to increase the accuracy of the pulse oximetry measurement.
Regarding claim 11, Al-Ali further teaches a device wherein the engagement feature includes an elastic element ([0050]-[0052]).
Regarding claim 12, Al-Ali further teaches a device wherein the engagement feature includes a user-operable clip ([0052]).
Regarding claim 20, Al-Ali further teaches a device wherein the membrane includes a notch configured to allow flexure of the membrane (Fig. 4, element 212; Fig. 10, elements 1038 and 1040: the base membrane has a notch in the middle in order to allow it to flex around the user’s finger).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Westbrook as applied to claim 10 above, and further in view of Scarberry (US 6952605).
Regarding claims 13-14, Al-Ali teaches a sensor device having a lower membrane, wherein the membrane includes an adhesive (Page 2, section [0034]), but fails to teach a channel having a first port on the contact side and having a second port on the opposing side, the channel being configured to convey an adhesive solvent from the opposing side to the contact side. 
Scarberry teaches an adhesive sensing system (Abstract), the system having a channel with a port on the contact side and a second port on the opposing side (Fig. 5B, elements 84 and 86), wherein the channel is configured to convey an adhesive solvent from the opposing side to the contact side (Col. 1, lines 37-55; Col. 5, lines 35-40) in order to easily and comfortably remove the adhesive device (Col. 2, lines 48-54). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the adhesive device of Al-Ali in view of Westbrook to include the adhesive solvent channel of Scarberry in order to more easily remove the adhesive device from the user’s skin after use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Westbrook as applied to claim 10 above, and further in view of Libbus (US 2009/0076364).
Regarding claim 15, Al-Ali teaches an adhesive sensor comprising a skin contacting membrane being made from polyethylene ([0061]), but fails to teach the use of a membrane including a porous substrate. 
Libbus teaches an adhesive sensing patch (Abstract), the sensing patch adhered to the user’s skin using a breathable porous tape ([0031]) such that moisture is wicked away from the patch ([0089]-[0091]), and to increase patient comfort ([0093]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the adhesive tape of Al-Ali in view of Westbrook be made from a porous material taught by Libbus in order to increase patient comfort during pulse oximetry measurement.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Westbrook as applied to claim 10 above, and further view of Ali Mohamed Aziz (US 2013/0172724).
Regarding claims 16-17, Al-Ali teaches a sensor device having a lower membrane, wherein the membrane includes an adhesive ([0034]), but fails to teach a device further including a solvent reservoir coupled to the membrane, the reservoir fluidly coupled to the contact side and including a barrier between the reservoir and the contact side. 
Ali Mohammed Aziz teaches an adhesive device (Abstract) having a reservoir housing an adhesive solvent (Fig. 3, elements 40 and 42; [0090]), wherein the reservoir is fluidly coupled to the contact die and includes a barrier between the reservoir and the contact side (Fig. 7B, element 68), wherein the membrane is broken after use such that the adhesive solvent leaks onto and neutralizes the adhesive in order to more effectively remove the sensing system from the patient ([0141]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the adhesive sensing system of Al-Ali in view of Westbrook include the solvent reservoir and barrier of Ali Mohamed Aziz in order to more easily control delivery of the adhesive solvent during removal of the device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Westbrook and further in view of Ali Mohamed Aziz as applied to claim 17 above, and further in view of Bohorquez (US 2016/0038053).
Regarding claim 18, Al-Ali teaches an adhesive device having a reservoir for dispensing an adhesive solvent in response to a barrier between the reservoir and adhesive being broken ([0005] of Ali Mohamed Aziz), but fails to teach the use of a reservoir wherein the barrier between the reservoir and the contact side is user removable. 
Bohorquez teaches an adhesive sensing system (Abstract) having a fluid reservoir ([0024]), wherein the fluid reservoir has a user removable ‘pull tab’ for dispensing the fluid within the reservoir ([0357]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the fluid reservoir of Al-Ali in view of Westbrook and further in view of Ali Mohamed Aziz include the user removable pull tab of Bohorquez, since it would be the simple substitution of one known element (a breakable membrane) with another known element (a pull tab) in order to achieve predictable results (dispensing a fluid housed in a reservoir).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Hoarau (US 2007/0073125).
Regarding claim 19, Al-Ali fails to specify whether the membrane has a slot.
Hoarau teaches an adhesive optical sensor (Abstract) wherein the adhesive includes a stiffening member on the tissue contacting side of the user’s body ([0018]), the stiffening member being configured to expand and stiffen upon exposure to air ([0051]) in order to hold the sensing system in place and reduce variability in the optical distance between an emitter and detector ([0043]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the adhesive optical sensor of Al-Ali in view of Westbrook include the stiffening member of Hoarau in order to increase the accuracy of the readings from the optical sensor.

Claims 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0164422 A1) in view of Westbrook (US 2002/0165462).
Regarding claim 21, Lee teaches a device (Abstract) comprising:
a sensor module (130; Fig. 1A-B) including an optical sensor ([0063]-[0065]), the sensor including a light source and a light detector ([0063]-[0065]) configured to provide an electrical output on a node ([0051]), the electrical output corresponding to a physiological parameter detected at a sensor surface ([0063]-[0065]); and 
a membrane having a contact side and having an opposing side (110; as shown in Figures 1A-B), the membrane having an aperture ([0055], allows for light to be emitted and detected so much have holes for the emitters and detectors; [0063]-[0065]) and having a pocket aligned with the aperture (120; paragraphs [0044]-[0048]) and configured to receive the sensor module (paragraphs [0044]-[0048]; as shown in Figures 1A-B), the pocket having fixed walls and the aperture configured to allow passage of the sensor module (paragraphs [0044]-[0048]; as shown in Figures 1A-B), the contact side configured to receive an adhesive coating (is capable of receiving an adhesive coating; paragraph [0099]).
While Lee teaches a physiological sensor comprising an optical sensor attached to the user’s skin (paragraphs [0044]-[0048], [0063]-[0065]; as shown in Figures 1A-B), Lee fails to teach the sensor module including an elastic filler coupled to the optical sensor and configured to exert a compressive force on the optical sensor.
However, Westbrook, an optical sensor device capable of detecting oximetry and pulse rate, teaches a sensor module (as shown in Figure 8) includes an elastic filler coupled to the optical sensor (81 foam stabilizing pad (elastic filler); paragraph [0061]; Figure 8; NOTE: on page 20, lines 26-29 of the Specification of the Instant Application, the elastic filler is described as being made of foam) and configured to exert a compressive force on the optical sensor (paragraph [0061]; Figure 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the pulse oximetry system of Lee include the foam stabilizing pad (elastic filler) of Westbrook in order to increase the accuracy of the pulse oximetry measurement.
Regarding claim 24, Lee, in view of Westbrook further teaches a device wherein the membrane includes a non-woven material ([0044]-[0048]).
Regarding claim 25, Lee, in view of Westbrook, teaches a device wherein the membrane includes at least one of a foam, an elastomer ([0044]-[0048]), or a textile.
Regarding claim 26, Lee, in view of Westbrook, further teaches a device further including at least one support rib between the opposing side and the pocket (120 has a twist and turn connection (support rib); paragraph [0045]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Westbrook as applied to claim 21 above, and further in view of Hon (US 4947853).
Regarding claims 22-23, Lee teaches an optical sensor module attached to a membrane, wherein the membrane may be secured to the user’s skin using an adhesive, but fails to teach a membrane that includes a plurality of pores, the pores being configured to convey a solvent to the adhesive coating. 
Hon teaches an adhesive sensor (Abstract) that includes a series of pores on the sensor housing (Fig. 1, element 26), such that the pores are designed to convey an adhesive solvent to the adhesive in order to increase the ease of removal of the sensor (Col. 3, lines 17-32). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the membrane of Lee in view of Westbrook include the series of pores taught by Hon in order to more easily remove the device adhesively attached to the patient.

Response to Arguments
Applicant’s arguments, see 03/21/2022 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections has been withdrawn. 

Applicant’s arguments, filed 03/21/2022, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Lee, in view of Westbrook.

Applicant's arguments filed 03/21/2022 regarding 35 USC 103 rejection of claims 10 have been fully considered but they are not persuasive. 
Regarding claim 10, Applicant argues that Al-Ali fails to teach or suggest the sensor being an optical sensor having a light source and a light detector. Examiner respectfully disagrees.
Al-Ali teaches the limitations in paragraphs [0004], [0039], [0048]-[0049], [0052]-[0053]. As such Applicant’s argument is found to be unpersuasive.
Further Applicant argues that Al-Ali fails to teach a membrane having a contact side and an opposite side. Examiner respectfully disagrees. 
Al-Ali teaches the limitations in (Fig. 10, elements 1038). In the Instant Applicant, Applicant fails to describe a membrane in any specificity other than a flat thin layer shown in Figure 6-9. Thus under the broadest reasonable interpretation the elements presented in Al-Ali can be construed as a membrane. Further the element has a side that faces the user and an opposite side. As such Applicant’s argument are unpersuasive.
Applicant argues that Al-Ali fails to teach the sensor module having a complementary feature configured to couple and decouple with the engagement feature. Examiner respectfully disagrees.
Al-Ali teaches elements 208 (emitter casing) and 210 (detector casing), which are emitter and detector elements of the optical sensor, engaging with the engagement feature 218. (paragraphs [0049]-[0052]). As such Applicant’s arguments are unpersuasive.  
Finally, Applicant argues that it would not be obvious to combine Al-Ali with Westbrook. Examiner respectfully disagrees. 
As discussed above in the response to amendment section, Westbrook, an optical sensor device capable of detecting oximetry and pulse rate, teaches a sensor module (as shown in Figure 8) includes an elastic filler coupled to the optical sensor (81 foam stabilizing pad (elastic filler); paragraph [0061]; Figure 8; NOTE: on page 20, lines 26-29 of the Specification of the Instant Application, the elastic filler is described as being made of foam) and configured to exert a compressive force on the optical sensor (paragraph [0061]; Figure 8). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the pulse oximetry system of Al-Ali include the foam stabilizing pad (the elastic filler) of Westbrook in order to increase the accuracy of the pulse oximetry measurement. As such Applicant’s argument are found to be unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792